             Case 5:18-cr-00390-OLG Document 65 Filed 01/22/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

USA                                              §
      Plaintiff                                  §
                                                 §
vs.                                              § Case Number: SA:18-CR-00390(1)-OLG
                                                 §
(1) Robert Mikell Ussery                         §
      Defendant



                         ORDER SETTING MOTION HEARING

          IT IS HEREBY ORDERED that the above entitled and numbered case is set for
02:00 PM, in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Tuesday, January
29, 2019.

             IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. If the defendant is on bond, he/she shall be present.


                  IT IS SO ORDERED this 22nd day of January, 2019.



                                               ______________________________
                                               HENRY J. BEMPORAD
                                               UNITED STATES MAGISTRATE JUDGE


#64 - SEALED MOTION
